Citation Nr: 1547267	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-42 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	David Russotto, Attorney-at-law


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO awarded the Veteran service connection for PTSD, and assigned a 50 percent rating.  The Veteran disagreed with this assigned rating, and perfected this appeal.

During the course of the appeal, the Veteran raised the issue of entitlement to TDIU based on his service-connected PTSD.  The Court of Appeals for Veterans Claims (the Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending rating claim, and has incorporated as an issue listed above.

The Board recognizes that the Veteran's representative contacted the Board in a November 5, 2014 letter referencing a prior request from the Veteran for a videoconference hearing in 2011.  Significantly however, on the Veteran's December 2014 VA Form 9, the Veteran specifically indicated that he did not want a hearing before the Board.  As such, the Veteran's prior hearing request is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  






REMAND

The Veteran is service-connected for PTSD, currently rated 50 percent disabling.  He also suffers from nonservice-connected obstructive sleep apnea, which requires use of a CPAP machine at night.  

VA last evaluated the severity of the Veteran's PTSD in June 2011.  At the time, the QTC fee-based examiner, Dr. S.M., indicated that the Veteran reported he could not keep any of his jobs due to "very poor" sleep habits causing him to arrive late, sleepy and irritable.  Dr. S.M. pertinently noted that the Veteran has "no ability at this point to work and have social relationships."  Upon examination however, Dr. S.M. assigned a GAF score of 50, noting that the Veteran's symptoms cause occupational and social impairment with only reduced reliability and productivity.   Dr. S.M. did not distinguish to what extent the Veteran's sleeping problems are attributable to the Veteran's PTSD or to nonservice-connected sleep apnea.

The Veteran has submitted an August 2013 assessment from C.A.G., Ph.D., who noted that the Veteran gets only four hours of sleep per night, and does not feel rested in the morning.  Sometimes his sleep is violent, and he needs to take naps during the day because he is so tired, and feels like he is in a fog.  Notably, at the August 2013 assessment, the Veteran reported that he experienced hallucinations and thoughts of suicide for 6 months prior.  C.A.G. concluded that the Veteran's PTSD causes him to be unable to gain employment, assigned a GAF score of 31, and recommended that the Veteran's disability rating for PTSD be increased from 50 to 70 percent.  As above, C.A.G. did not distinguish whether any of the sleeping issues and their effects on employment are attributable to his PTSD or his sleep apnea, if at all.

Review of the Veteran's ongoing VA treatment records dating from 2010 to 2014-both preceding the Veteran's June 2011 VA examination and post-dating his August 2013 private examination-show consistent denial of suicidal ideation, homicidal ideation, hallucinations, delusions, and thought disorders.  The Veteran was also shown to have good impulse control, judgment and insight throughout this time period.  GAF scores assigned during the period of review have been between 55 and 65.  In particular, an April 8, 2011 letter from the Veteran's VA psychiatrist, Dr. J.S.M., indicated that the Veteran is able to maintain a job, but will require regular, predictable hours so he can maintain a consistent sleep pattern.  At an April 10, 2013, VA mental health consult, a VA physician noted that the Veteran's most troublesome PTSD symptoms appear to be irritability and sleep problems.  The physician noted that the Veteran's insomnia is complicated by sleep apnea that appears poorly controlled, and that he is not able to tolerate his CPAP mask.  At a subsequent visit, on October 15, 2014, a VA physician highlighted the Veteran's over 10 year history of sleep problems, and noted the Veteran's troubles with his CPAP machine, estimating he uses it well only about 2 nights per week.  

Given that (1) the Veteran's overall occupational and social impairment is clearly affected by his sleeping problems; (2) the evidence of record does not adequately distinguish between what effect the Veteran's service-connected PTSD has on such problems, versus his nonservice-connected sleep apnea; and (3) there is a significant disparity between the levels of severity documented upon examination in June 2011 and August 2013 and the levels of severity shown throughout the record in VA treatment reports dated both prior and subsequent to these examinations, the Board believes an updated mental health assessment is necessary before the Veteran's increased rating claim and his claim for TDIU may be adjudicated on their merits.  

The Board adds that the Veteran was accepted into the Veterans Retraining Assistance Program (VRAP), and for a time in early 2013 took classes on line.  See the Veteran's February 11, 2013 VA Homeless Program Note.  By May 14, 2013 however, the Veteran stated that he dropped out from the program.  See the Veteran's May 14, 2013 VA Homeless Program Note.  On remand, the Veteran's education folder, containing the details of his admission, his course study, and his early termination of enrollment in the VRAP program, should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. Obtain any outstanding VA medical records relevant 
to any treatment the Veteran has received since October 2014 and associate them with the Veteran's claims file.

2.  Request and obtain the Veteran's education folder, 
containing the Veteran's enrollment records into the VRAP program.  

3.  After completing the actions in (1) and (2) above, 
schedule the Veteran for a VA psychiatric examination to assess the nature and severity of his service-connected PTSD.  If possible, the examiner should differentiate those symptoms that are attributable to the Veteran's PTSD and those that are attributable to the Veteran's nonservice-connected sleep apnea.  If symptoms cannot be differentiated, please indicate as much and explain why this is the case.  The examiner should also specifically determine whether it is at least as likely as not (50 percent or greater probability), that the Veteran's PTSD in and of itself causes the Veteran to be unable to secure or follow a substantially gainful occupation.  

4.  Then, readjudicate the issues on appeal.  If the 
benefits sought on appeal are denied, in whole or in part, issue the Veteran and his representative a Supplemental Statement of the Case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




